Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Claims 34, 36-38, 92-99, 104-107, 109 and 110 are pending and being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 34, 36-38, 92-99, 104-107, 109 and 110 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 10-18 of U.S. Patent No.10,004,802. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  Instant claims are drawn to a method comprising administering to a subject, a composition comprising: (i) a first population of any polymeric synthetic nanocarriers that are coupled to rapamycin or analog thereof, and (ii) a second population of any polymeric synthetic nanocarriers that are coupled to any MHC Class II-restricted epitopes of any allergen (species), wherein the composition comprises substantially no B cell epitopes of the allergen (species), and wherein the load of the rapamycin or analog thereof on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce an undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to whereas the issued claims 1-2 are generic with respect to the antigens that comprise MHC Class II-restricted epitopes (genus).   Issued claim 4 recites the method wherein the antigen is a therapeutic protein, an autoantigen or an allergen (species), or an antigen associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease.  Administering to a subject, a composition comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog and (ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and wherein the composition comprises substantially no B cell epitopes of the allergen, and wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight) is expected to generate antigen-specific CD8+ regulatory T cells in the subject.  
15/061,204
10,004,802
34. (Previously Presented) A method comprising administering to a subject, a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species),
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the 
36. (Previously Presented) A method comprising: administering to a subject a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce an undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen.

a composition that comprises: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin, and (ii) a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class II-restricted epitopes (genus), wherein the composition is in an amount effective to generate antigen-specific CD8+ regulatory T cells in the subject, wherein the method further comprises assessing the generation of antigen-specific CD8+ regulatory T cells that produce 


reducing an undesired immune response to an allergen in a subject by administering a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and

wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce the undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen.
38. (Previously Presented) A method comprising:
administering a composition to a subject according to a protocol that was previously shown to reduce an undesired immune response to an allergen in one or more test subjects; wherein the composition comprises:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of the allergen,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a 
96. (Previously Presented) The method of claim 34, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
97. (Previously Presented) The method of claim 36, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
98. (Previously Presented) The method of claim 37, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
99. (Previously Presented) The method of claim 38, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).


3. The method of claim 1 or 2, wherein the antigens are coupled to the same synthetic nanocarriers as to which the rapamycin is coupled of synthetic nanocarriers are the same population. 
 
4. The method of claim 1 or 2, wherein the antigen is a therapeutic protein, an autoantigen or an allergen, or an antigen associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease. 


5. The method of claim 2, wherein the method further comprises assessing the generation of antigen-specific CD8+ regulatory T cells in the subject prior to and/or after the administration of the composition. 


6. The method of claim 1 or 2, wherein the subject has an inflammatory disease, an autoimmune disease, an allergy, organ or tissue rejection or graft versus host disease. 
7. The method of claim 1 or 2, wherein the subject has undergone transplantation. 


8. The method of claim 1 or 2, wherein the subject has an undesired immune response against a therapeutic protein that is being administered to the subject. 


9. The method of claim 1 or 2, wherein the method further comprises administering a transplantable graft or therapeutic protein to the subject. 

See para. [0027]
10. The method of claim 1 or 2, wherein the administering of the synthetic nanocarriers is by intravenous, intraperitoneal, transmucosal, oral, subcutaneous, pulmonary, intranasal, intradermal or intramuscular administration. 
 
See para. [0010].
11. The method of claim 1 or 2, wherein the polymeric synthetic nanocarriers of the first population and/or second population comprise polymer that is a non-methoxy-terminated, polymer. 

104. (Previously Presented) The method of claim 34, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a 
105. (Previously Presented) The method of claim 104, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone (species).
106. (Previously Presented) The method of claim 104, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether. 
107. (Previously Presented) The method of claim 104, wherein the polyether comprises polyethylene glycol or polypropylene glycol.




13. The method of claim 1 or 2, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population and/or second population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10. 

110. (Previously Presented) The method of claim 34, wherein at least 80%, at least 90%, or at least 95% of the first and/or second population of synthetic nanocarriers have a minimum dimension or maximum dimension that falls within 5%, 10%, or 20% of the mean diameter of the synthetic nanocarriers.
14. The method of claim 1 or 2, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the polymeric synthetic nanocarriers. 

See para. [0096]
15. The method of claim 14, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension. 


16. The method of claim 15, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension. 

See para. [0122]
17. The method of claim 15 or 16, wherein the minimum dimension or maximum dimension falls within 10%. 

See para. [0122].
18. The method of claim 17, wherein the minimum dimension or maximum dimension falls within 5%. 



Administering the composition of instant claims to a subject is expected to generate antigen-specific CD8+ regulatory T cells in a mammalian subject, thereby treating the subject with allergy.    Species anticipates anticipate a genus.  For these reasons, the rejection is maintained. 

Applicants’ arguments filed January 18, 2022 have been fully considered but are not found persuasive.
Applicant respectfully submits that the Office has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the above-referenced patents. The Examiner has argued in support of this rejection by merely arguing that the claims differ in scope and then concludes that they are anticipated or obvious by the cited claims. However, the argument with respect to the claims differing in scope is not the standard by which to assess anticipation or obviousness nor obviousness-type double patenting. In addition, it is noted that the instant claims recite different features from those of the claims of the cited patents. For instance, the instant claims recite that the “composition comprises substantially no B cell epitopes of the allergen”. It has not been established that the cited claims teach or suggest such a feature let alone each and every feature of the instant claims. 

In response to the argument that the instant composition comprises substantially no B cell epitopes of the allergen, the specification defines “substantially no B cell epitopes” as follow:
a composition with substantially no B cell epitopes does not contain a measurable amount of B cell epitopes of an allergen. In other embodiments, such a composition may comprise a measurable amount of B cell epitopes of an allergen but said amount is not effective to generate a measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier, or in conjunction with an inventive composition), such as allergen-specific antibody production or allergen-specific B cell proliferation and/or activity, or is not effective to generate a significant measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). In some embodiments, a significant measurable B cell immune response is one that produces or would be expected to produce an adverse clinical result in a subject. In other embodiments, a significant measurable B cell immune response is one that is greater than the level of the same type of immune response (e.g., allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) produced by a control antigen (e.g., one known not to comprise B cell epitopes of the allergen or to stimulate B cell immune responses). In some embodiments, a significant measurable B cell immune response, such as a measurement of antibody titers (e.g., by ELISA) is 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater than the same type of response produced by a control (e.g., a control antigen). In other embodiments, a composition with substantially no B cell epitopes is one that produces little to no allergen-specific antibody titers (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). Such compositions include those that produce an antibody titer (as an EC50 value) of less than 500, 400, 300, 200, 100, 50, 40, 30, 20 or 10. In other embodiments, a significant measurable B cell immune response, is a measurement of the number or proliferation of B cells that is 10%, 25%, 50%, 100%, 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater that the same type of response produced by a control. Other methods for measuring B cell responses are known to those of ordinary skill in the art.
Thus, the composition may comprise a measurable amount of B cell epitopes of an allergen.  Further, instant claim 34 recites the second population of polymeric synthetic nanocarriers that are coupled to MHC class II-restricted epitopes of an allergen (species).  Issued claim 1 recites …a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class II-restricted epitopes (genus) and issued dependent claim 4 recites the antigen is an allergen.  Note that in both instant, only MHC class II-restricted epitopes are coupled to polymeric synthetic nanocarrier.  Administering the composition comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog and (ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species) of instant claims to a subject is expected to generate antigen-specific CD8+ regulatory T cells (which is not allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) in a mammalian subject, thereby treating the subject with allergy.    For these reasons, the rejection is maintained. 


15/061,204
9,993,548
34. (Previously Presented) A method comprising administering to a subject, a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species),
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, and wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).
36. (Previously Presented) A method comprising: administering to a subject a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained 
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce an undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen.

a composition that comprises: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin, and (ii) a second population of polymeric synthetic nanocarriers coupled to B cell and/or MHC Class II-restricted epitopes of an antigen (genus), wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of polymeric synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, wherein the load of the rapamycin on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the load of the epitopes on average across the second population of polymeric synthetic nanocarriers is between 1% and 10% (weight/weight), and wherein the composition is in an amount effective to generate antigen-specific regulatory B cells that produce IL-10 in the mammalian subject. 


 

reducing an undesired immune response to an allergen in a subject by administering a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and

wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce the undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen.
38. (Previously Presented) A method comprising:
administering a composition to a subject according to a protocol that was previously shown to reduce an undesired immune response to an allergen in one or more test subjects; wherein the composition comprises:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of the allergen,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a 
96. (Previously Presented) The method of claim 34, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
97. (Previously Presented) The method of claim 36, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
98. (Previously Presented) The method of claim 37, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
99. (Previously Presented) The method of claim 38, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).


4. The method of claim 1, wherein the antigens are coupled to the same synthetic nanocarriers as to which the rapamycin is coupled population are the same population. 

5. The method of claim 1, wherein the antigen is a therapeutic protein, an autoantigen or an allergen, or is associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease. 

7. The method of claim 1, wherein the subject has or is at risk of having an inflammatory disease, an autoimmune disease, an allergy, organ or tissue rejection or graft versus host disease. 


11. The method of claim 1, wherein the polymeric synthetic nanocarriers of the first population and/or second population comprise a polymer that is a non-methoxy-terminated, polymer. 


105. (Previously Presented) The method of claim 104, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone (species).
106. (Previously Presented) The method of claim 104, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether. 
107. (Previously Presented) The method of claim 104, wherein the polyether comprises polyethylene glycol or polypropylene glycol.

12. The method of claim 1, wherein the polymeric synthetic nanocarriers of the first population and/or second population comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
109. (Previously Presented) The method of claim 34, wherein the aspect ratio of the maximum to minimum dimension of the synthetic nanocarriers of the first population or second population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
10. The method of claim 1, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population and/or second population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10. 

110. (Previously Presented) The method of claim 34, wherein at least 80%, at least 90%, or at least 95% of the first and/or second population of synthetic nanocarriers have a minimum dimension or maximum dimension that falls within 5%, 10%, or 20% of the mean diameter of the synthetic nanocarriers.
13. The method of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the polymeric synthetic nanocarriers. 
 
14. The method of claim 13, wherein at least 90% of the polymeric synthetic 
 
15. The method of claim 14, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension. 
 
16. The method of claim 13 or 14, wherein the minimum dimension or maximum dimension falls within 10%. 
 
17. The method of claim 16, wherein the minimum dimension or maximum dimension falls within 5%. 



Applicants’ arguments filed January 18, 2022 have been fully considered but are not found persuasive.
Applicant respectfully submits that the Office has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the above-referenced patents. The Examiner has argued in support of this rejection by merely arguing that the claims differ in scope and then concludes that they are anticipated or obvious by the cited claims. However, the argument with respect to the claims differing in scope is not the standard by which to assess anticipation or obviousness nor obviousness-type double patenting. In addition, it is noted that the instant claims recite different features from those of the claims of the cited patents. For instance, the instant claims recite that the “composition comprises substantially no B cell epitopes of the allergen”. It has not been established that the cited claims teach or suggest such a feature let alone each and every feature of the instant claims. 

In response to the argument that the instant composition comprises substantially no B cell epitopes of the allergen, the specification defines “substantially no B cell epitopes” as follow:
[0104] "Substantially no B cell epitopes" refers to the absence of B cell epitopes in an amount (by itself, within the context of the allergen, in conjunction with a carrier or in conjunction with an inventive composition) that stimulates substantial activation of a B cell response. In embodiments, a composition with substantially no B cell epitopes does not contain a measurable amount of B cell epitopes of an allergen. In other embodiments, such a composition may comprise a measurable amount of B cell epitopes of an allergen but said amount is not effective to generate a measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier, or in conjunction with an inventive composition), such as allergen-specific antibody production or allergen-specific B cell proliferation and/or activity, or is not effective to generate a significant measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). In some embodiments, a significant measurable B cell immune response is one that produces or would be expected to produce an adverse clinical result in a subject. In other embodiments, a significant measurable B cell immune response is one that is greater than the level of the same type of immune response (e.g., allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) produced by a control antigen (e.g., one known not to comprise B cell epitopes of the allergen or to stimulate B cell immune responses). In some embodiments, a significant measurable B cell immune response, such as a measurement of antibody titers (e.g., by ELISA) is 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater than the same type of response produced by a control (e.g., a control antigen). In other embodiments, a composition with substantially no B cell epitopes is one that produces little to no allergen-specific antibody titers (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). Such compositions include those that produce an antibody titer (as an EC50 value) of less than 500, 400, 300, 200, 100, 50, 40, 30, 20 or 10. In other embodiments, a significant measurable B cell immune response, is a measurement of the number or proliferation of B cells that is 10%, 25%, 50%, 100%, 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater that the same type of response produced by a control. Other methods for measuring B cell responses are known to those of ordinary skill in the art.
Thus, the composition may comprise a measurable amount of B cell epitopes of an allergen but said amount is not effective to generate a measurable B cell immune response such as allergen-specific antibody production or allergen-specific B cell proliferation and/or activity.
Further, instant claim 34 recites the second population of polymeric synthetic nanocarriers that are coupled to MHC class II-restricted epitopes of an allergen (species).  Issued claim 1 recites a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class II-restricted epitopes (genus) and issued dependent claim 5 recites the antigen is an allergen.  Note that in both instant, only MHC class II-restricted epitopes are coupled to polymeric synthetic nanocarrier.  The term “or” in issued claims does not require B cell epitope.  Given the MHC class II restricted epitopes of instant claim and the MHC class II restricted epitopes in the issued patent are not defined, administering the comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog and (ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species) of instant claims to a subject is expected to generate antigen-specific regulatory B cells that produce IL-10 (which is not allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) in a mammalian subject, thereby treating the subject with allergy.   Regulatory B cells and B cells are different cell populations.  For these reasons, the rejection is maintained. 

Claims 34, 36-38, 92-99, 104-107, 109 and 110 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 10-17 of US. Patent No, 8,652,487. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. 
15/061,204
8,652,487
34. (Previously Presented) A method comprising administering to a subject, a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog (species) and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species),
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, and wherein the load of the rapamycin or a rapamycin analog on average across the first 
36. (Previously Presented) A method comprising: administering to a subject a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce an undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen.

a composition that comprises: (i) a first population of synthetic nanocarriers coupled to immunosuppressants (genus), and (ii) a second population of synthetic nanocarriers coupled to antigens that comprise B cell epitopes and/or MHC Class II-restricted epitopes (genus), wherein the composition is in an amount effective to generate antigen-specific regulatory B cells that produce IL-10 in the subject, and assessing the generation of antigen-specific regulatory B cells that produce IL-10 in the subject prior to and/or after the administration of the composition. 

2. A method for generating antigen-specific regulatory B cells that produce IL-10 in a mammalian subject, comprising: administering to the mammalian subject a composition according to a protocol that was previously shown to generate antigen-specific regulatory B cells that produce IL-10 in one or more test subjects; wherein the composition comprises: (i) a first population of synthetic nanocarriers coupled to immunosuppressants (species), and (ii) a second population of synthetic nanocarriers coupled to antigens that comprise B cell epitopes and/or MHC Class II-restricted epitopes (genus). 

 4. The method of claim 1 or 2, wherein the antigen is ovalbumin, a therapeutic protein, an autoantigen, an allergen or an antigen associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease. 

6. The method of claim 1 or 2, wherein the subject has an inflammatory disease, an autoimmune disease, an allergy, organ or tissue rejection or graft versus host disease. 

10. The method of claim 1 or 2, wherein the load of the immunosuppressants and/or epitopes on average across the first and/or second population of synthetic nanocarriers is between 0.0001% and 50% (weight/weight). 


(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of the allergen,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce the undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen.
38. (Previously Presented) A method comprising:
administering a composition to a subject according to a protocol that was previously shown to reduce an undesired immune response to an allergen in one or more test subjects; wherein the composition comprises:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of the allergen,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum 
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce the undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen. 
96. (Previously Presented) The method of claim 34, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
97. (Previously Presented) The method of claim 36, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
98. (Previously Presented) The method of claim 37, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
99. (Previously Presented) The method of claim 38, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold (species).





11. The method of claim 1 or 2, wherein the synthetic nanocarriers of the first population and/or second population comprise lipid nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, buckyballs, nanowires, virus-like particles or peptide or protein particles.

104. (Previously Presented) The method of claim 34, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
105. (Previously Presented) The method of claim 104, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone (species).
106. (Previously Presented) The method of claim 104, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether. 
107. (Previously Presented) The method of claim 104, wherein the polyether comprises polyethylene glycol or polypropylene glycol.

See col. 3, line 4-13.
109. (Previously Presented) The method of claim 34, wherein the aspect ratio of the maximum to minimum dimension of the synthetic nanocarriers of the first population or second population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
13. The method of claim 1 or 2, wherein the aspect ratio of the synthetic nanocarriers of the first population and/or second population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10. 

13. The method of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the polymeric synthetic nanocarriers. 
 
14. The method of claim 13, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension. 
 
15. The method of claim 14, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension. 
 
16. The method of claim 13 or 14, wherein the minimum dimension or maximum dimension falls within 10%. 
 
17. The method of claim 16, wherein the minimum dimension or maximum dimension falls within 5%. 


Instant claims are drawn to a method comprising administering to a subject, a composition comprising: (i) a first population of any polymeric synthetic nanocarriers that are coupled to a rapamycin or a rapamycin analog, and (ii) a second population of any polymeric synthetic nanocarriers that are coupled to any MHC Class 11-restrieted epitopes of any allergen (species), wherein the composition 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce an undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen (species) whereas the issued claims are drawn to administering to the mammalian subject a composition that comprises: (1) a first population of synthetic nanocarriers coupled to immunosuppressants (generic), and (ii) a second population of synthetic nanocarriers coupled to antigens that comprise B cell epitopes and/or MHC Class II-restricted epitopes. The term “or” does not require antigens that comprise B cell epitopes.  Issued dependent claim 4 limits the antigen to ovalbumin, a therapeutic protein, an autoantigen, an allergen or an antigen associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease.  Administering the composition of instant claims to a subject is expected to generate allergen-specific regulatory B cells that produce IL-10 in a mammalian subject, thereby treating the subject with allergy.   Otherwise, issued claims (genus) are anticipated by instant claims (species).  For these reasons, the rejection is maintained. 
Applicants’ arguments filed January 18, 2022 have been fully considered but are not found persuasive.
Applicant respectfully submits that the Office has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the above-referenced patents. The Examiner has argued in support of this rejection by merely arguing that the claims differ in scope and then concludes that they are anticipated or obvious by the cited claims. However, the argument with respect to the claims differing in scope is not the standard by which to assess anticipation or obviousness nor obviousness-type double patenting. In addition, it is noted that the instant claims recite different features from those of the claims of the cited patents. For instance, the instant claims recite that the “composition comprises substantially no B cell epitopes of the allergen”. It has not been established that the cited claims teach or suggest such a feature let alone each and every feature of the instant claims. 


[0104] "Substantially no B cell epitopes" refers to the absence of B cell epitopes in an amount (by itself, within the context of the allergen, in conjunction with a carrier or in conjunction with an inventive composition) that stimulates substantial activation of a B cell response. In embodiments, a composition with substantially no B cell epitopes does not contain a measurable amount of B cell epitopes of an allergen. In other embodiments, such a composition may comprise a measurable amount of B cell epitopes of an allergen but said amount is not effective to generate a measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier, or in conjunction with an inventive composition), such as allergen-specific antibody production or allergen-specific B cell proliferation and/or activity, or is not effective to generate a significant measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). In some embodiments, a significant measurable B cell immune response is one that produces or would be expected to produce an adverse clinical result in a subject. In other embodiments, a significant measurable B cell immune response is one that is greater than the level of the same type of immune response (e.g., allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) produced by a control antigen (e.g., one known not to comprise B cell epitopes of the allergen or to stimulate B cell immune responses). In some embodiments, a significant measurable B cell immune response, such as a measurement of antibody titers (e.g., by ELISA) is 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater than the same type of response produced by a control (e.g., a control antigen). In other embodiments, a composition with substantially no B cell epitopes is one that produces little to no allergen-specific antibody titers (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). Such compositions include those that produce an antibody titer (as an EC50 value) of less than 500, 400, 300, 200, 100, 50, 40, 30, 20 or 10. In other embodiments, a significant measurable B cell immune response, is a measurement of the number or proliferation of B cells that is 10%, 25%, 50%, 100%, 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater that the same type of response produced by a control. Other methods for measuring B cell responses are known to those of ordinary skill in the art.
Thus, the composition may comprise a measurable amount of B cell epitopes of an allergen but said amount is not effective to generate a measurable B cell immune response such as allergen-specific antibody production or allergen-specific B cell proliferation and/or activity. 
Further, instant claim 34 recites the second population of polymeric synthetic nanocarriers that are coupled to MHC class II-restricted epitopes of an allergen (species).  Issued claim 1 recites a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class II-restricted epitopes (genus) and issued dependent claim 6 recites the antigen is an allergen.  Note that in both instant, only MHC class II-restricted epitopes are coupled to polymeric synthetic nanocarrier.  The term “or” in issued claims does not require B cell epitope.  Given the MHC class II restricted epitopes of instant claim and the MHC class II restricted epitopes in the issued patent are not defined, administering the composition comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog and (ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species) of instant claims to a subject is expected to generate antigen-specific regulatory B cells that produce IL-10 (which is not allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) in a mammalian subject, thereby treating the subject with allergy.   Regulatory B cells and B cells are different cell populations.  For these reasons, the rejection is maintained. 

Claims 34, 36-38, 92-99, 104-107, 109 and 110 are rejected on the ground pf nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, 10-16, of U.S. Patent No. 9,987.354. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.   
15/061,204
9,987.354
34. (Previously Presented) A method comprising administering to a subject, a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog (species) and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species),
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, and wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).

(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce an undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen.

composition comprises: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin (species), and (ii) a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class I-restricted epitopes and/or MHC Class II-restricted epitopes (genus), wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and 

2. A method for reducing the number or activity of antigen-specific CD4+ and/or CD8+ T effector cells in a subject comprising: administering to the subject a composition that comprises: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin, and (ii) a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class I-restricted epitopes and/or MHC Class II-restricted epitopes (genus); and assessing the number or activity of antigen-specific CD4.sup.+ and/or CD8.sup.+ T effector cells in the subject prior to and/or after the administration of the composition, wherein the composition is in an amount effective to reduce the number or activity of antigen-specific CD4.sup.+ and/or CD8.sup.+ T effector cells in the subject, wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, wherein the load of the rapamycin on average across the first population of polymeric 

 
4. The method of claim 1 or 2, wherein the antigen is ovalbumin, a therapeutic protein, an autoantigen, an allergen, or an antigen associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease. 

 

reducing an undesired immune response to an allergen in a subject by administering a composition comprising:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of the allergen,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce the undesired immune response to the allergen in the 
38. (Previously Presented) A method comprising:
administering a composition to a subject according to a protocol that was previously shown to reduce an undesired immune response to an allergen in one or more test subjects; wherein the composition comprises:
(i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of the allergen,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein the load of the rapamycin or a rapamycin analog on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), wherein the composition is in an amount effective to reduce the undesired immune response to the allergen in the subject, and wherein the subject is experiencing or is at risk of experiencing the undesired immune response to the allergen. 
96. (Previously Presented) The method of claim 34, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
97. (Previously Presented) The method of claim 36, wherein the allergen comprises an asthma antigen, a (species).
98. (Previously Presented) The method of claim 37, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).
99. (Previously Presented) The method of claim 38, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen (species).

5. The method of claim 4, wherein the subject has an inflammatory disease, an autoimmune disease, an allergy, organ or tissue rejection or graft versus host disease. 


3. The method of claim 1, wherein the antigens are coupled to the same synthetic nanocarriers as to which the rapamycin is coupled of synthetic nanocarriers are the same population. 

See  para. [0010].








104. (Previously Presented) The method of claim 34, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
105. (Previously Presented) The method of claim 104, wherein the polyester comprises a poly(lactic acid), 
106. (Previously Presented) The method of claim 104, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether. 
107. (Previously Presented) The method of claim 104, wherein the polyether comprises polyethylene glycol or polypropylene glycol.


 
11. The method of claim 1 or 2, wherein the polymeric synthetic nanocarriers of the first population and/or second population comprise a polyester, a polyester coupled to a polyether, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine. 

See Summary of invention, col. 3. 


8. The method of claim 1 or 2, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population and/or second population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10. 

110. (Previously Presented) The method of claim 34, wherein at least 80%, at least 90%, or at least 95% of the first and/or second population of synthetic nanocarriers have a minimum dimension or maximum dimension that falls within 5%, 10%, or 20% of the mean diameter of the synthetic nanocarriers.
12. The method of claim 1 or 2, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the polymeric synthetic nanocarriers. 
 
13. The method of claim 12, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension. 
 
14. The method of claim 13, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension. 

15. The method of claim 13 or 14, wherein the minimum dimension or maximum dimension falls within 10%. 
 
16. The method of claim 15, wherein the minimum dimension or maximum dimension falls within 5%. 


or MHC Class II-restricted epitopes, wherein at least 75% of the polymeric synthetic nanocarriers of the first and/or second population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, wherein the load of the rapamycin on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein the load of the antigens on average across the second population of polymeric synthetic nanocarriers is between 1% and 10% weight/weight, whereas instant claims limited the MHC class II-restricted epitope of allergen (species) and rapamycin or rapamycin analog, to which rapamycin is the species.  Administering the composition of instant claims to a subject is expected to reduce the number or activity of allergen-specific CD4+ and/or CD8+ T effector cells in a subject, thereby treating the subject with allergy.   Species anticipate a genus.  For these reasons, the rejection is maintained. 

Applicant respectfully submits that the Office has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the above-referenced patents. The Examiner has argued in support of this rejection by merely arguing that the claims differ in scope and then concludes that they are anticipated or obvious by the cited claims. However, the argument with respect to the claims differing in scope is not the standard by which to assess anticipation or obviousness nor obviousness-type double patenting. In addition, it is noted that the instant claims recite different features from those of the claims of the cited patents. For instance, the instant claims recite that the “composition comprises substantially no B cell epitopes of the allergen”. It has not been established that the cited claims teach or suggest such a feature let alone each and every feature of the instant claims. 

In response to the argument that the instant composition comprises substantially no B cell epitopes of the allergen, the specification defines “substantially no B cell epitopes” as follow:
[0104] "Substantially no B cell epitopes" refers to the absence of B cell epitopes in an amount (by itself, within the context of the allergen, in conjunction with a carrier or in conjunction with an inventive composition) that stimulates substantial activation of a B cell response. In embodiments, a composition with substantially no B cell epitopes does not contain a measurable amount of B cell epitopes of an allergen. In other embodiments, such a composition may comprise a measurable amount of B cell epitopes of an allergen but said amount is not effective to generate a measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier, or in conjunction with an inventive composition), such as allergen-specific antibody production or allergen-specific B cell proliferation and/or activity, or is not effective to generate a significant measurable B cell immune response (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). In some embodiments, a significant measurable B cell immune response is one that produces or would be expected to produce an adverse clinical result in a subject. In other embodiments, a significant measurable B cell immune response is one that is greater than the level of the same type of immune response (e.g., allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) produced by a control antigen (e.g., one known not to comprise B cell epitopes of the allergen or to stimulate B cell immune responses). In some embodiments, a significant measurable B cell immune response, such as a measurement of antibody titers (e.g., by ELISA) is 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater than the same type of response produced by a control (e.g., a control antigen). In other embodiments, a composition with substantially no B cell epitopes is one that produces little to no allergen-specific antibody titers (by itself, within the context of the antigen, in conjunction with a carrier or in conjunction with an inventive composition). Such compositions include those that produce an antibody titer (as an EC50 value) of less than 500, 400, 300, 200, 100, 50, 40, 30, 20 or 10. In other embodiments, a significant measurable B cell immune response, is a measurement of the number or proliferation of B cells that is 10%, 25%, 50%, 100%, 2-fold, 3-fold, 4-fold, 5-fold, 6-fold, 7-fold, 8-fold, 9-fold, 10-fold, 15-fold, 20-fold or more greater that the same type of response produced by a control. Other methods for measuring B cell responses are known to those of ordinary skill in the art.

Further, instant claim 34 recites the second population of polymeric synthetic nanocarriers that are coupled to MHC class II-restricted epitopes of an allergen (species).  Issued claim 1 recites …a second population of polymeric synthetic nanocarriers coupled to antigens that comprise MHC Class II-restricted epitopes (genus) and issued dependent claim 4 recites the antigen is an allergen.  Note that in both instant, only MHC class II-restricted epitopes are coupled to polymeric synthetic nanocarrier and the MHC class II-restricted epitopes are not defined.  Administering the composition comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog and (ii) a second population of polymeric synthetic nanocarriers that are coupled to MHC Class II-restricted epitopes of an allergen (species) of instant claims to a subject is expected to reduce the number or activity of allergen-specific CD4+ and/or CD8+ T effector cells (which is not allergen-specific antibody production or allergen-specific B cell proliferation and/or activity) in a mammalian subject, thereby treating the subject with allergy.    For these reasons, the rejection is maintained. 

Conclusion
No claim is allowed. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644